Per Curiam,
Defendant company’s appeal to the court below from the account settled by the, auditor general and state treasurer for *414tax on capital stock for the year ending the first Monday of November, 1894, was tried by said court without a jury under the provisions of the act of April 22, 1874; and, on the facts there found, final judgment was entéred in favor of the commonwealth. From that judgment the defendant appealed to this Court, and assigned fifteen errors, some of which relate to findings of fact and others to conclusions of law. The learned court’s findings of fact, conclusions of law and rulings on defendant’s exceptions — of which the judgment is predicated — are fully set forth in the record, and need not be recited here. Our consideration of these and other portions of the record, in connection with the specifications of error, has satisfied us that the judgment should not be reversed or modified. We find no error in any of the findings of fact, or in the legal conclusions drawn therefrom by the learned president of the common pleas; nor do we think that any of the questions presented by the record require further notice than has been taken of them by him. We therefore affirm the judgment on his findings of fact and conclusions drawn therefrom, as set forth in his opinion, etc., sent up with the record.
Judgment affirmed.